  Case 1:19-cv-01650-MKB-RML Document 2 Filed 03/22/19 Page 1 of 3 PageID #: 100



AO 440(Rev. 06/12) Summons in a Civil Action


                                     United States District Court
                                                             for the

                                                 Eastern District of New York




                         Ada Oparaji


                           Plamtiff(s)
                                V.
                                                                       CV 19-1650    lo.
                                                                       Civil Action No.

  ABN AMRO Mortgage Group, Inc.; Citibank, NA,                                       MAtSUMOTO,J.
    d/b/a/ CIti Mortgage, Inc; Richard M. Babeck,
       Attorney: Terry Johnson, Loan Manager

                          Defendant(s)                                                      LEVY, M.J.
                                               SUMMONS IN A CIVIL ACTION


To:(Defendant's name and address)                    Please see next page for list of Defendant's
                                                     name and addresses




          A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:                                     Ada Oparaji
                                                               12 Boylan Street
                                                            Newark, New Jersey 07106




          If you fail to respond,judgment by default will be entered against you for the relief demanded itiiKe complaint.
You also must file your answer or motion with the court.                    tt-v           ^ An              a tt
                                                                            DOUGLAS CwBALMER.
                                                                          CLERK OF COURT - -



Date:             03/22/2019
                                                                                           ture ofClerjTor Deputy Chrk^--' \-
   Case 1:19-cv-01650-MKB-RML Document 2 Filed 03/22/19 Page 2 of 3 PageID #: 101



AO 440(Rev. 06/12) Summons in a Civil Action(Page 2)

Civil Action No.


                                                         PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. R. Civ. P. 4(I))

          This summons for (name ofindividual and title, ifany)
 was received by me on (date)

          □ I personally served the summons on the individual at (place)
                                                                              on (date)                             ; or


          □ I left the summons at the individual's residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                             , and mailed a copy to the individual's last known address; or

          □ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                              on (date)                             ; or


           □ I returned the summons unexecuted because                                                                            I or

           □ Other (specify):




           My fees are $                         for travel and $                  for services, for a total of $          0.00


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                          Server's signature



                                                                                      Printed name and title




                                                                                          Server's address


 Additional information regarding attempted service, etc:
Case 1:19-cv-01650-MKB-RML Document 2 Filed 03/22/19 Page 3 of 3 PageID #: 102




 List of Defendants;




 ABN AMRO Mortgage Group, inc.;
 329 Hempstead Turnpike
 West Hempstead, New York 11552



 Citibank, N.A., d/b/a/ Citi Mortgage,Inc;
 399 Park Avenue
 New York, New York 10043



 Richard M.Babeck, Attorney
 200 Water Street
 New York, New York 10038



 Terry Johnson, Loan Manager
 399 Park Avenue
 New York, New York 10043
